NOT FOR PUBLICATION

                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY
                                      CAMDEN VICINAGE

                                                               :
    BARBARA MARTIN,                                            :
                                                               :
                         Plaintiff,                            :           Civil No. 18-11931 (RBK/AMD)
                                                               :
             v.                                                :           OPINION
                                                               :
    COUNTY OF ATLANTIC, et al.,                                :
                                                               :
                       Defendants.                             :
                                                               :
                                                               :

KUGLER, United States District Judge:

         This matter comes before the Court upon the separate motions to dismiss of Defendant

County of Atlantic (Doc. 30) and Defendants Mario Formica and FNU Snyder (Doc. 35). Also

before the Court is Plaintiff’s Motion for Leave to File a Second Amended Complaint (Doc. 39).

For the reasons contained herein, the Court DENIES without prejudice Defendants’ motions to

dismiss and DENIES without prejudice Plaintiff’s Motion to Amend.

I.       BACKGROUND1

         A. Factual History2

         This case stems from authorities’ search for Plaintiff Barbara Martin’s Aunt, Helen Hugo

(“Aunt Helen”), an elderly, incapacitated woman reported missing from her assisted living facility



1
  On this motion to dismiss, the Court accepts as true the well-pleaded facts in the Amended Complaint and construes
them in the light most favorable to Plaintiff. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).
Because the Amended Complaint does not include a first name for Defendant Snyder, this Opinion, like the Complaint,
refers to Snyder as “FNU,” for “first name unknown,” followed by Snyder’s last name as pled.
2
  The Court previously set out a detailed factual background in an earlier Opinion (Doc. 20), Martin v. Cty. Of Atlantic,
Civ. No. 18-11931, 2019 WL 1012011 (D.N.J. March 4, 2019); the relevant portions of that background are set out
again here.

                                                           1
in July 2016. After finding Aunt Helen at Plaintiff’s Atlantic County farm property, police arrested

Plaintiff. This arrest gives rise to Plaintiff’s present case, which she brings against those involved

at various points in the search. Several Defendants were previously dismissed from this case, and

the following remain: (1) Atlantic County; (2) Atlantic County Chief Assistant Prosecutor Mario

Formica; (3) Atlantic County Emergency Response Team Lieutenant FNU Snyder; (4) Hamilton

Township Officer Mark Perna; and (5) Hamilton Township Detective Lawrence Fernan. (Doc. 23,

Amended Complaint (“Compl.”) ¶¶2–6.)3

        The search began on July 21, 2016, when Aunt Helen left her assisted living home in Ocean

County, New Jersey to visit her niece, Plaintiff, who resided on a farm at 7234 Belmont Avenue

in Hamilton Township, New Jersey. (Compl. ¶¶26–27, 33.) On July 22, 2016, Aunt Helen faxed a

letter to her facility stating that she was of sound mind, on vacation, wished not to be harassed,

and that she had her medicine. (Id. ¶¶28–30.) Aunt Helen’s letter was sent from her living facility

to the Office of the Public Guardian for Elderly Adults of New Jersey. (Id.¶31.) On July 27, 2016,

an attorney with the Office of the Public Guardian for Elderly Adults, Suzanne Dykes, applied for

an “Order” before New Jersey Superior Court Judge Mark K. Sandson. (Id. ¶32.) That Order,

attached to the Complaint,4 states:

        1. The Hamilton Township Police will conduct a search of 7234 Belmont Avenue,
           Mays Landing for Helen Hugo.
        2. If Helen Hugo is found at said property, she is to be returned immediately to
           Spring Oaks Assisted Living.
        3. Once Helen Hugo is returned to Spring Oak Assisted Living, the Public
           Guardian may restrict the visits of Barbara and Kenneth Martin until further
           Order of the Court.




3
  Defendants Perna and Fernan have filed an Answer (Doc. 33) rather than joining either motion to dismiss or filing
their own; as such, Plaintiff’s claims against Defendants Perna and Fernan are not discussed in detail.
4
  Thus, the Court may consider the Order in deciding these motions to dismiss. See Pension Ben. Guar. Corp. v. White
Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“To decide a motion to dismiss, courts generally consider
only the allegations contained in the complaint, exhibits attached to the complaint, and matters of public record.”).

                                                         2
(Doc. 23-1.) Ms. Dykes prepared the Order that Judge Sandson ultimately signed on her office’s

letterhead, (Compl. ¶25), though it also contained a proper case caption and a stamp from the

Superior Court Deputy Clerk indicating the document’s filing date. (Doc. 23-1.) The document’s

title of “Order” appears just below the words “Civil Action” in the case caption, which also notes

that Aunt Helen is an “incapacitated person.” (Id.) In issuing the Order, Judge Sandson considered

“papers” that Plaintiff does not attach to the Complaint, and heard on the record Ms. Dykes’

telephonic presentation, the contents of which are not discussed. (Doc. 23-1; Compl. ¶32.)

       Judge Sandson’s signed Order reached the Hamilton Township Police station in the

afternoon on July 27, 2016, where Defendant Detective Lawrence Fernan received it. (Compl.

¶¶37–38.) After determining that the Lacey Township Police Department had entered Aunt Helen

as missing, Defendant Fernan contacted Defendant Mario Formica, Chief Assistant Prosecutor

with the Atlantic County Prosecutor’s Office. (Id. at ¶¶39–41.) Defendant Formica confirmed to

Fernan that Judge Sandson had signed the Order, and after hearing the Order’s contents, Formica

told Fernan to “go ahead and search the property.” (Id. ¶¶42–43.) Fernan, in turn, worked with

Defendant FNU Snyder to assemble a search team. (Id. ¶¶45–49.)

       That evening, officers from the Hamilton Township Police Department and members of

the Atlantic County Emergency Response Team arrived at Plaintiff’s property, which includes a

residence and a barn located 200 feet from the residence. (Id. ¶¶50–53.) Upon arriving, they used

a loudspeaker to command the occupants to exit the residence. (Id. ¶54.) At this time, Plaintiff was

feeding animals behind the barn, 200 feet away from the residence. (Id. ¶56.) Upon Defendant

Snyder’s command to enter the property, “one or more officers, including Defendant Mark A.

Perna, came towards Plaintiff.” (Id. ¶¶58–59.) Perna then grabbed Plaintiff roughly, struck her,

and threw her to the ground repeatedly and roughly. (Id. ¶60.) Plaintiff was then handcuffed and



                                                 3
taken into custody. (Id. ¶61.) Eventually, Aunt Helen was found in Plaintiff’s residence and

removed from the property. (Id. at ¶¶63.)

       Plaintiff was taken to the Hamilton Township Police Station, where Defendant Fernan

charged her with obstruction of the administration of the law for not complying with commands

to exit the residence, even though she was by the barn and not in the residence. (Id. at ¶64; Doc.

23-3.) Fernan then prepared a criminal complaint for Municipal Court Judge Switzer, who issued

a warrant for Plaintiff’s arrest on July 27, 2016. (Id. ¶¶65–66.) Plaintiff spent four days in jail

before posting bail and claims she suffered physical injuries, emotional distress, mental anguish,

and anxiety from the incident. (Id. ¶¶67–70.) The criminal charge against Plaintiff remains

pending.

       B. Procedural History

       Plaintiff’s original 20-count complaint in this action was dismissed in part by this Court’s

March 4, 2019 Order (Doc. 21). In the accompanying Opinion (Doc. 20), the Court declined to

address the issue of whether Judge Sandson’s Order was a valid search warrant, finding that

Plaintiff had failed to articulate facts necessitating this finding. Plaintiff then filed an Amended

Complaint (Doc 23) on March 13, 2019, limiting her suit to the aforementioned five Defendants

but maintaining 20 counts against them. Defendants County of Atlantic, Formica, and Snyder now

move to dismiss Plaintiff’s Amended Complaint on various grounds (Doc. 30; Doc. 35). Plaintiff

has also moved for leave to file a second amended complaint, seeking to amend only Count II and

X against Defendants Snyder and Fernan to better express that they are not futile. (Doc. 39 at 3.)

II.    STANDARD OF REVIEW

       A. Motion to Dismiss




                                                 4
        To survive a motion to dismiss, a complaint must contain enough factual matter, accepted

as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To make this determination, a court

conducts a three-part analysis. Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010).

First, the court must “tak[e] note of the elements a plaintiff must plead to state a claim.” Id.

(quoting Iqbal, 556 U.S. at 675). Second, the court identifies allegations that, “because they are no

more than conclusions, are not entitled to the assumption of truth.” Id. at 131 (quoting Iqbal, 556

U.S. at 680). Finally, a court “assume[s] the[] veracity” of well-pleaded factual allegations and

determines “whether they plausibly give rise to an entitlement for relief.” Id. (quoting Iqbal, 556

U.S. at 680). This plausibility determination is a “context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. A complaint

cannot survive when a court can only infer that a claim is merely possible rather than plausible. Id.

        B. Motion to Amend

        Federal Rule of Civil Procedure 15(a)(2) provides that “[t]he court should freely give leave

[to amend] when justice so requires.” However, a motion to amend the complaint may be denied

where there is undue delay, bad faith, dilatory motive, unfair prejudice, or futility of amendment.

See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing Foman v. Davis,

371 U.S. 178, 182 (1962); In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir.

1997)). “‘Futility’ means that the complaint, as amended, would fail to state a claim upon which

relief could be granted.” Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000) (citation omitted). “In

assessing ‘futility,’ the District Court applies the same standard of legal sufficiency as applies

under Rule 12(b)(6).” Id. (citations omitted).

III.    DISCUSSION



                                                   5
        A. Plaintiff’s Claims against Defendants Formica and Snyder

        Plaintiff brings claims against Defendant Snyder under § 1983 and the New Jersey Civil

Rights Act (“NJCRA”) for illegal entry and search without a valid search warrant, illegal protective

sweep, and illegal execution of a search warrant (Counts I, II, III, IX, X, XI), as well as a common

law tort claim for intrusion on seclusion (Count XIX). Plaintiff brings claims against Defendant

Formica under § 1983 and the New Jersey Civil Rights Act (“NJCRA”) in his individual and

official capacities for setting in motion illegal entry and search, illegal protective sweep, and illegal

execution of a search warrant (Counts IV, V, XII, XIII), as well as a common law tort of negligence

for failing to “make reasonable inquiry of” Judge Sandson’s decision to issue the Order (XVII).

(Compl. ¶176.)

        Defendants Formica and Snyder argue that Plaintiff’s claims against them should be

dismissed pursuant to the abstention doctrine created by the Supreme Court in Younger v Harris,

401 U.S. 37 (1971), since Plaintiff is currently facing a pending criminal charge in state court that

likely necessitates a state court determination of the validity of Judge Sandson’s Order and the

subsequent search. (Doc. 35, Defendants Formica and Snyder’s Motion to Dismiss (“Def. Formica

Mot.”) at 7–9.)

        The Younger abstention doctrine highlights the “strong federal policy against federal-court

interference with pending state judicial proceedings absent extraordinary circumstances.”

Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982). Younger

abstention is appropriate when: “(1) there are ongoing state proceedings that are judicial in nature;

(2) the state proceedings implicate important state interests; and (3) the state proceedings afford

an adequate opportunity to raise federal claims.” Schall v. Joyce, 885 F.2d 101, 106 (3d Cir. 1989).

Though Younger typically applies when a plaintiff is seeking injunctive relief, abstention may still



                                                   6
be warranted in cases where a plaintiff is seeking damages, as “claims for damages which would

imply the invalidity of a conviction on pending criminal charges are not cognizable.” Cade v.

Newman, 422 F. Supp. 2d 463, 466 (D.N.J. 2006) (holding that it would be “an improper

interference with the pending state criminal court proceeding” to award the plaintiff “damages

based upon his claim of constitutional rights violations”).

        Applying the Younger elements here, this Court will abstain. First, there is an ongoing state

criminal proceeding, as the disposition of Plaintiff’s criminal charge in state court is pending.

(Compl. ¶71; Def. Formica Mot. at 1.) Second, the state criminal case implicates an important state

interest – whether New Jersey Superior Court Judge Sandson’s Order constituted a warrant, and

whether the subsequent search was valid. And third, Plaintiff can, and likely will, raise a

constitutional challenge to the validity of Judge Sandson’s Order and the legality of the search in

the state trial.

        Although Plaintiff is seeking compensatory and punitive damages rather than injunctive

relief, (Compl. at 35), Younger abstention is still warranted because the “adjudication of Plaintiff's

constitutional claims in this instant civil right action would require this Court to rule upon issues

relevant to the disposition of the state criminal charges, thereby impermissibly interfering in the

pending state criminal proceeding.” Cade, 422 F. Supp 2d at 467. Plaintiff’s claims against

Defendants Formica and Snyder require this court to determine whether Judge Sandson properly

signed an Order, whether the Order constituted a valid search warrant, and whether any warrant

was properly carried out by the individual Defendants. Plaintiff’s pending state criminal charge is

for “obstruction of the administration of the law,” and came about as a result of the Order being

treated as a search warrant and carried out.




                                                  7
        The Third Circuit has “consistently held that a § 1983 damages claim for alleged Fourth

Amendment violations should be stayed where the constitutional issues are likely to be litigated in

a parallel pending state criminal prosecution.” Dalal v. North Jersey Media Grp., Inc., Civ. No.

13-1257, 2014 WL 2691698, at *11 (D.N.J. June 13, 2014) (collecting cases); see also Wallace v.

Kato, 549 U.S. 384, 393–94 (2007) (“If a plaintiff files a . . . claim related to rulings that will likely

be made in a pending or anticipated criminal trial[], it is within the power of the district court, and

in accord with common practice, to stay the civil action until the criminal case or the likelihood of

a criminal case is ended.”). Whether Defendants’ search of Plaintiff’s property was legal is

intertwined with her criminal charges—which stem from her alleged interference with the

search—and will likely be litigated in the state court.

        “Federal courts may stay actions for damages based on abstention principles,” but may not

engage in “outright dismissal” of the action. Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 721

(1996); see also Nelson v. Howard, 810 F. Supp. 161, 164 (E.D. Pa. 1992) (courts “must stay rather

than dismiss accompanying claims for damages” where Younger applies); Williams v. Hepting,

844 F.2d 138, 144–45 (3d Cir. 1988) (directing district courts to “stay and not dismiss

accompanying claims for damages and attorney fees when such relief is not available from the

ongoing state proceedings”). Accordingly, this Court will stay Plaintiff’s claims against

Defendants Formica and Snyder, pending resolution of the state criminal case.

        B. Plaintiff’s Claims against Defendant County of Atlantic

        Plaintiff brings three counts against Defendant County: Count VI, a “42 U.S.C. Section

1983 claim for having a policy which when implemented caused (1) illegal entry and search

without a valid search warrant; (2) illegal protective sweep, and (3) illegal execution of a search

warrant”; Count XIV, which sets out the same claim as Count VI but under the New Jersey Civil



                                                    8
Rights Act (“NJCRA”) rather than § 1983;5 and Count XVIII, “vicarious liability of Defendant,

County of Atlantic, for Defendant, Mario Formica’s Negligence.” Defendant County has moved

to dismiss all counts against it.

        Counts VI and XIV attempt to state Monell claims against Defendant County. Under

Monell v. New York City Dep’t. of Social Serv., 436 U.S. 658, 694 (1978), a local government

entity may be responsible for constitutional violations of its employees under § 1983 only “when

execution of a government’s policy or custom, whether made by its lawmakers or by those whose

edicts and acts may fairly be said to represent official policy, inflicts the injury.” Thus, to state a

§ 1983 claim against a municipality, the complaint “must identify a custom or policy, and specify

what exactly that custom or policy was,” McTernan v. City of York, Pa, 564 F.3d 636, 658 (3d Cir.

2009), and specify facts showing a “direct causal link between a municipal policy or custom and

the alleged constitutional deprivation,” Jiminez v. All American Rathskeller, Inc., 503 F.3d 247,

249 (3d Cir.2007) (quoting City of Canton v. Harris, 489 U.S. 378, 385 (1989)).

        The “requirement of an underlying constitutional violation is implicit in the Third Circuit’s

Monell framework.” Lansberry v. Altoona Area Sch. Dist., 356 F.Supp.3d 486, 497 (W.D. Pa.

2018). In order to hold a defendant liable on a Monell claim, a plaintiff must establish that the

policy at issue “caused a violation of [her] constitutional rights.” Id. (citing Natale v. Camden Cty.

Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003). Here, the underlying constitutional violations

Plaintiff alleges are all tied to the validity of Judge Sandson’s Order permitting her property to be

searched, and Defendant Formica’s reliance on that Order. As noted above, the validity of the




5
  Although Plaintiff brings this Monell claim under the NJCRA rather than § 1983, her Monell claims will be analyzed
together because the NJCRA is “generally interpreted nearly identically to § 1983 and claims under the NJCRA are
generally contemporaneous with and subject to the same defenses and immunities as those brought under § 1983.”
O’Neal v. Middletown Twp., Civ. No. 18-5269, 2019 WL 77066, at *8 (D.N.J. Jan. 2, 2019).

                                                         9
Order is intertwined with the pending state criminal charge against Plaintiff. Accordingly, this

Court will also abstain under Younger from deciding the Monell claims.

       Although Defendant County did not make a Younger argument in its motion to dismiss,

the abstention analysis above nonetheless applies to Defendant County’s motion as well. See Tobia

v. Lakewood Bd. of Educ., Civ. No. 16-4850, 2017 WL 1206010, at *6 (D.N.J. Mar. 31, 2017)

(denying a partial motion to dismiss under Younger principles despite one defendant’s failure to

make a Younger argument in its motion, and applying the “ruling invoking Younger abstention to

the matter as a whole”); see also O’Neill v. City of Philadelphia, 32 F.3d 785 (3d Cir. 1994)

(holding that courts may raise Younger sua sponte); Victor Urban Renewal Grp. LLC v. City of

Camden, Civ. No. 18-10841, 2019 WL 1434718, at *4 (D.N.J. Mar. 31, 2019) (“Abstention

doctrines may be raised by the court sua sponte”).

       Because Plaintiff’s Monell claims are premised upon the invalidity of the search warrant,

the Court will stay these claims. A similar analysis applies to Plaintiff’s vicarious liability claim

(Count XVIII) against Defendant County. As this claim is also premised upon Defendant

Formica’s negligence in failing to investigate the validity of the warrant, the Court will also stay

this claim. Defendant County’s motion to dismiss is denied without prejudice.

       C. Plaintiff’s Motion to Amend

       Plaintiff brings a motion to amend (Doc. 39) two counts of her Complaint against

Defendants Fernan and Snyder: she seeks to amend her claims for illegal protective sweep under

§ 1983 and the NJCRA to include language from the Supreme Court’s opinion in Bailey v. United

States, 568 U.S. 186 (2013). Defendants Formica and Snyder oppose this motion, arguing that

Plaintiff unduly delayed her attempted amendments, that she is improperly adding legal arguments,




                                                 10
rather than facts, to her Complaint, and that the proposed amendments would be futile regardless

because this case differs factually from Bailey. (Doc. 42 at 6.)

         Because “there are presently pending state court proceedings implicating important state

interests that arise out of the same circumstances from which the claims asserted in Plaintiff's

proposed amended complaint stem,” Plaintiff’s motion to amend will be denied without prejudice.

Pappas v. Twp. of Galloway, 565 F. Supp. 2d 581, 593 (D.N.J. 2008) (denying a motion to amend,

stating: “Plaintiff's amendment would be futile in light of [the Court’s] decision to abstain . . .

under Younger”).

IV.      CONCLUSION

         The Court will stay the entirety of Plaintiff’s federal case “pending the final outcome of

the criminal proceedings,” as this “will allow the [state] criminal proceeding to proceed without

interference from its federal sibling, while enforcing the duty of federal courts to assume

jurisdiction where jurisdiction properly exists.” Dalal, 2014 WL 2691698 at 12 (citing Deakins v.

Monaghan, 484 U.S. 193, 202–203 (1988)).6

         For the reasons stated herein, Defendant County’s Motion to Dismiss (Doc. 30) and

Defendant Formica and Snyder’s Motion to Dismiss (Doc. 35) are denied without prejudice;

Plaintiff’s Motion for Leave to File Second Amended Complaint is denied without prejudice as

well. This case will be stayed and administratively terminated pending resolution of Plaintiff’s

state proceeding, and may be reopened at the conclusion of Plaintiff’s criminal case. See Gonzalez

v. Waterfront Comm’n of the New York Harbor, Civ. No. 13-978, 2013 WL 12091134, at *2



6
  Thus, Plaintiff’s claims against Defendants Fernan and Perna—though they have not moved to dismiss along with
the other Defendants—are also stayed pending the resolution of Plaintiff’s state criminal case, as the claims against
these Defendants rely on the same set of facts. See Dalal, 2014 WL 2691698 at *12 (rejecting “the option of a partial
stay” against only the moving Defendants, and instead staying the entire case, stating: “given this interconnectedness,
it would entail a waste of judicial resources, and potentially result in unnecessary friction between this Court and the
New Jersey Courts, if this Court were to allow the claims against [some] Defendants to proceed separately.”)

                                                          11
(D.N.J. Mar. 13, 2013), aff’d sub nom. Gonzalez v. Waterfront Comm'n of New York Harbor, 755

F.3d 176 (3d Cir. 2014) (staying and administratively terminating the plaintiff’s case “pending

resolution of all state proceedings”). An accompanying Order shall issue.



Dated: 11/26/2019                                                    /s/ Robert B. Kugler
                                                                     ROBERT B. KUGLER
                                                                     United States District Judge




                                               12
